DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
the abstract is over the range of 50 to 150 words in length. Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-33 are rejected under 35 U.S.C. 103 as being unpatentable over Axelson et al (US Publication No. 2009/0043556) in view of McKinnon et al (US Publication No. 2014/0244220).
Regarding claims 16 and 25, Axelson discloses a method and a system for selecting an implant arrangement for a joint, the system comprising: a processor; and a non-transitory, computer-readable storage medium comprising instructions that Fig 2, 21-29 ¶0015, when executed, cause the processor to: acquire one or more target poses for the joint, each target pose comprising a relative position between a first bone and a second bone of the joint Fig 3 ¶0052; assess one or more proposed implant arrangements, each proposed implant arrangement comprising a first implant component position with respect to the first bone and a second implant component position with respect to the second bone Fig 4, 4A-4C ¶0053-0055, 0065, wherein assessing each proposed joint implant arrangement comprises: determining, for each target pose, a corresponding real pose comprising a relative position between the first bone and the second bone based on the proposed implant arrangement Fig 4, 4A-4C 
Whereas McKinnon discloses a method and a system for selecting an implant arrangement for a joint, determining, for each target pose, a corresponding real pose comprising a relative position between the first bone and the second bone based on the proposed implant arrangement Fig 1-21 and mechanical interaction of at least some soft tissue structures surrounding the joint 0055, 0058, calculating, for each target pose, a pose deviation value based on the target pose and the corresponding real pose, and calculating, based on the pose deviation values for the one or more target poses, an overall pose deviation value ¶0045-0049, 0051, 0069-0072 Fig 14-21. Axelson and McKinnon are analogous art because they are directed to method of determining implant positions and one of ordinary skill in the art would have had a reasonable expectation of success to modify Axelson because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the method of Axelson and incorporate the method of McKinnon to provide more accurate and a more custom designed calculations for a specific patient based on individualized data.
	Regarding claims 17 and 26, McKinnon discloses wherein the one or more target poses are based on at least one of recorded pre-operative poses of the first bone and the second bone of the joint, mirrored poses from a corresponding joint, and predefined poses representing a desired kinematics of the joint ¶0054-0056.

Regarding claims 18 and 27, McKinnon discloses wherein selecting an implant arrangement from the one or more proposed implant arrangements comprises selecting one of the one or more proposed implant arrangements having an overall pose deviation value below a predetermined threshold value ¶0045-0049, 0051, 0069-0072.

Regarding claims 19 and 28, McKinnon discloses wherein selecting an implant arrangement from the one or more proposed implant arrangements comprises selecting the proposed implant arrangement having a minimal overall pose deviation among the one or more proposed implant arrangements ¶0045-0049, 0051, 0069-0072.
Regarding claims 20 and 29, Axelson discloses wherein determining a real pose comprises determining a relative position wherein the first implant component is in stable contact with the second implant component ¶0052-0056.
Regarding claims 21 and 30, Axelson discloses wherein determining a real pose comprises adjusting one or more of a varus-valgus rotational position and a proximodistal position of the target pose ¶0052-0056.
Regarding claims 22 and 31, Axelson discloses wherein the pose deviation value is calculated based on a deviation of one or more of a varus-valgus rotational position and a proximodistal position between the real pose and the target pose ¶0052-0056.
Regarding claims 23 and 32, McKinnon discloses, wherein the pose deviation value is based on a distance between one or more pairs of points, wherein each pair of points comprises a point on the first bone and a corresponding point on the second bone ¶0022, 0069-0070.
Regarding claims 24 and 33, McKinnon discloses wherein the one or more pairs of points comprise collateral ligament attachment points¶0007-0009, 0039-0040, 0058-0061.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No.10, 327, 848. Although the claims at issue are not identical, they are not patentably distinct from each other because the currently recited broader claims are fully covered by the already patent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891.  The examiner can normally be reached on Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE A ENAD/           Primary Examiner, Art Unit 2811